Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hopeton S. Walker on 25 January 2022. 
The application has been amended as follows: 
In the claims: 

17. (Currently Amended) An image processing apparatus, comprising:
circuitry configured to:
decode a bitstream that includes coded data and metadata to be used to render a point cloud, wherein the coded data is obtained by encode of a two-dimensional plane image in which position information and attribute information for a point cloud that represents an object having a three-dimensional shape as a group of points are projected onto a two-dimensional plane;
reconstruct the point cloud;
extract the metadata; 
control a camera parameter based on an external input;
monitor, based on the extracted metadata, the camera parameter is within a range for which a quality check has been performed; and
render the reconstructed point cloud based on the camera parameter is within the range for which the quality check has been performed.

19. (Canceled) 


decoding a bitstream that includes coded data and metadata to be used to render a point cloud, wherein the coded data is obtained by encoding a two-dimensional plane image in which position information and attribute information for a point cloud that represents an object having a three-dimensional shape as a group of points are projected onto a two-dimensional plane; 
reconstructing the point cloud;
extracting the metadata; 
controlling a camera parameter based on an external input; 
monitoring, based on the extracted metadata, the camera parameter is within a range for which a quality check has been performed; and
rendering the reconstructed point cloud based on the camera parameter is within the range for which the quality check has been performed.



Allowable Subject Matter
Claims 12, 18-19 are canceled. 
Claims 1-11, 13-17, 20 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Francis Geroleo/Primary Examiner, Art Unit 2485